UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7170


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

KEVIN GENE VALENTINE,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:07-cr-00321-REP-1)


Submitted:   October 13, 2016             Decided:   October 18, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Gene Valentine, Appellant Pro Se. Peter Sinclair Duffey,
Stephen David Schiller, Assistant United States Attorneys,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kevin    Gene   Valentine   appeals   the   district   court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      United States v. Valentine, No. 3:07-cr-00321-

REP-1 (E.D. Va. Aug. 16, 2016).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                 AFFIRMED




                                    2